DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: The specific appears to describe the “storage medium” in an open ended manner including transitory media which is non-statutory under 35 U.S.C. 101.
Regarding claims 15-20, the claimed invention is directed to non-statutory subject matter because it recites a storage medium that stores computer-executable instructions. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent on type of storage medium. See MPEP 2111.01 and In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and OFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, volume 1351, February 23, 2010, OG 212 (subject matter eligibility of computer readable media). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “A non-transitory” to the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5,  8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands (US 20150078379 A1) in view of Zehri (US 20170026261 A1). 
Regarding Claim 1, 8, and 15  

Wijnands teaches:

A bit index explicit replication internet protocol version 6 (BIERv6) packet forwarding method (¶25 methods for performing bit indexed explicit replication (BIER) using IPv6, receiving, at a node, a packet that includes an IP header, forwarding the packet to the neighbor), comprising: 

receiving, by a first network device, a (BIERv6 packet, wherein the BIERv6 packet comprises a hop limit field, and the first network device is a bit forwarding router (BFR) or a bit forwarding egress router (BFER)  (¶25 methods for performing bit indexed explicit replication (BIER) using IPv6, receiving, at a node, a packet that includes an IP header, ¶66 the header includes a hop limit field, which is an 8-bit value that indicates whether a hop count has exceeded an allowable number of hops, ¶84 the BIER-enabled node receives a multicast data packet, ¶37 Each of BIER-enabled nodes 214, 216, and 218 is configured as an egress router (ER) ¶39 bit position (BP) assigned to an ER is statically or dynamically assigned to the ER); 

determining, by the first network device, whether a value of the hop limit field in the BIERv6 packet is less than or equal to a preset threshold of the first network device, wherein the preset threshold is a value greater than or equal to 2 (¶66 he header includes a hop limit field, which is an 8-bit value that indicates whether a hop count has exceeded an allowable number of hops), the preset threshold is determined based on a quantity of one or more consecutive second network devices connected to the first network device, and the second network device is a device that does not support BIER forwarding (¶66 allowable number of hops (preset threshold), ¶74 connected next hop BIER-enabled node (referred to herein as a neighbor (NBR)), ¶76 the next hop BIER-enabled node between BIER-enabled node 206 (A/32) and BIER-enabled node, ¶90 the ER determines it is not coupled to any other downstream BIER-enabled nodes (second network device does not support BIER forwarding), and thus the multicast data packet should not be forwarded to any other BIER-enabled nodes); and 


Wijnands does not teach:

when the value of the hop limit field in the BIERv6 packet is less than or equal to the preset threshold, avoiding, by the first network device, forwarding the BIERv6 packet.

Zehri teaches:

when the value of the hop limit field in the BIERv6 packet is less than or equal to the preset threshold, avoiding, by the first network device, forwarding the BIERv6 packet (col 3 lines 30-45 The hop limit parameter may have a value (e.g., an integer between one and eight) indicating that all paths up to that hop length are to be considered in determining connections between the source and target nodes. Alternatively, the hop limit parameter may have a value (e.g., a value less than one, and preferably zero (less than or equal to the threshold)) indicating a request for early exit (by exiting the network, avoiding, by the first network device, forwarding the BIERv6 packet)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wijnands in light of Zehri in order to conclude the routing after considering the shortest paths between the source and target (Zehri col 3 lines 30-45)

Regarding Claim 2, 9, 16

Wijnands-Zehri teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, further comprising: discarding, by the first network device, the BIERv6 packet (¶91 a BIER-enabled node may receive a multicast data packet with a BM that includes all 0s (first network device). Such a multicast data packet is likely the result of an error, and the BIER-enabled node discards the packet).





Regarding Claim 4, 11, 18

Wijnands-Zehri teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, further comprising: if the first network device is the BFR, avoiding, by the first network device, forwarding the BIERv6 packet when the value of the hop limit field in the BIERv6 packet is equal to the preset threshold (¶66 the header includes a hop limit field (preset threshold), which is an 8-bit value that indicates whether a hop count has exceeded an allowable number of hops (once the allowable number of hop is reached, the packet are discarded); or 


if the first network device is the BFER, avoiding, by the first network device, forwarding the BIERv6 packet when the value of the hop limit field in the BIERv6 packet is equal to the preset threshold.

Regarding Claim 5, 12, 19

Wijnands-Zehri teaches:

The method according to claim 4.

Wijnands teaches:

The method according to claim 4, wherein the BIERv6 packet comprises a bit string BitString, and the method further comprises: when the first network device determines that one bit in the BitString is valid and the bit represents the first network device, determining, by the first network device, that the first network device is the BFER (¶38 bit mask is one type of multicast forwarding entry in which each bit position of multiple bit positions is an element that can be used to represent an individual node or interface, ¶39 bit mask is one type of multicast forwarding entry in which each bit position of multiple bit positions is an element (the bit represents the first network device) that can be used to represent an individual node or interface (determining, by the first network device, that the first network device is the BFER); or 

when the first network device determines that one bit in the BitString is valid and the bit represents a device other than the first network device, determining, by the first network device, that the first network device is the BFR.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands-Zehri as applied to claim 1 above, and further in view of Zheng (US 20170302546 A1). 


Regarding Claim 3, 10, 17

Wijnands-Zehri teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, further comprising: if the first network device is the BFER, discarding, by the first network device, the BIERv6 packet when the value of the hop limit field in the BIERv6 packet is equal to the preset threshold, (¶66 the header includes a hop limit field (preset threshold), which is an 8-bit value that indicates whether a hop count has exceeded an allowable number of hops (once the allowable number of hop is reached or equal to the preset threshold, the packet are discarded. In the BIER networks, are BFER network device, BIER OAM packets are necessary for the operation of these routers, when the hop limit is reached, the BFER routers would not be able to route traffic)

Wijnands-Zehri does not teach:

an inner packet of the BIERv6 packet is not a bit index explicit replication operation, administration and maintenance (BIER OAM) packet.

Zheng teaches:

an inner packet of the BIERv6 packet is not a bit index explicit replication operation, administration and maintenance (BIER OAM) packet ( a bit-forwarding router, and an OAM test method, to help the BFIR diagnose a fault that occurs during transmission of a multicast packet (an inner packet of the BIERv6 packet is not a bit index explicit replication operation, administration and maintenance (BIER OAM) packet)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wijnands-Zehri in light of Zheng in order to provide a bit-forwarding ingress router, a bit-forwarding router, and an OAM test method, to help the BFIR diagnose a fault that occurs during transmission of a multicast packet (Zheng ¶6).


Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands-Zehri as applied to claim 1 above, and further in view of Gandikota (US 20190349069 A1). 
Regarding Claim 6, 13, 20

Wijnands-Zehri does not teach:

The method according to claim 3, further comprising: if the first network device is the BFR, sending, by the first network device, the BIERv6 packet to a next-hop device of the first network device when the value of the hop limit field in the BIERv6 packet is greater than the preset threshold; or 

if the first network device is the BFER, decapsulating, by the first network device, the BIERv6 packet and forwarding the decapsulated inner packet when the value of the hop limit field in the BIERv6 packet is greater than the preset threshold.

Gandikota teaches:

The method according to claim 3, further comprising: if the first network device is the BFR, sending, by the first network device, the BIERv6 packet to a next-hop device of the first network device when the value of the hop limit field in the BIERv6 packet is greater than the preset threshold (¶73 If the hop count (value of the hop limit field) is greater than a hop count threshold (preset threshold) and the strength of the signal is below a minimum signal strength threshold, then a V2X device may switch to the announcing mode and transmit the signal (sending, by the first network device, the BIERv6 packet to a next-hop device of the first network device)); or 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wijnands-Zehri in light of Gandikota in order to dynamically configure the mode of operation for a Proximity Services (ProSe) enabled User Equipment (UE) (Gandikota ¶2).

if the first network device is the BFER, decapsulating, by the first network device, the BIERv6 packet and forwarding the decapsulated inner packet when the value of the hop limit field in the BIERv6 packet is greater than the preset threshold.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands-Zehri as applied to claim 1 above, and further in view of Zhao (US 20160119159 A1). 
Regarding Claim 7, 14

Wijnands-Zehri does not teach:

The method according to claim 1, wherein the first network device is a BFR or a BFER in a BIER domain.

Zhao teaches:

The method according to claim 1, wherein the first network device is a BFR or a BFER in a BIER domain (¶26 network nodes 108-112 are configured as BFERs for the BIER domain).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wijnands-Zehri in light of Zhao in order to providing a method for transporting multicast traffic over a network (e.g., a Software Defined Network (SDN) network) (Zhao ¶23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445